Appellants have petitioned for rehearing. They assert that by the decision herein they have been deprived "of property without due process of law in contravention of the fourteenth amendment to the constitution of the United States." Upon due consideration had, we are of opinion, and so hold, that there is no justification for appellants' claim in this regard. The facts were stipulated. Appellants sought and obtained in the probate court, upon their own petition in that behalf, the relief which they deemed themselves entitled to receive. Upon appeal, the district court thought otherwise. The cause has been decided here with due regard to the rights of all parties interested. Nothing new has been presented in the petition for rehearing; hence the same is denied.